      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 1 of 19




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Jude Valles,

                       Plaintiff,
                                      Case No. 1:19-cv-5593-MLB
v.

State Farm Fire and Casualty
Company,

                       Defendant.

________________________________/

                         OPINION & ORDER

     Plaintiff Jude Valles brings this action against Defendant State

Farm Fire and Casualty Company for failing to pay an insurance claim.

Defendant filed a motion to amend its answer (Dkt. 58) and a motion for

summary judgment (Dkt. 60). Plaintiff did not respond to the former.

The Court grants Defendant’s motion for summary judgment and denies

Defendant’s motion to amend as moot.
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 2 of 19




I.   Factual Background

     A.    The Policy

     In 2017, Plaintiff obtained a homeowners insurance policy from

Defendant for a property at 2272 Norbury Drive SE in Smyrna, Georgia.

(Dkt. 60-11 ¶ 1.) The policy was initially effective from May 8, 2017

through May 8, 2018, but Defendant renewed it for another year. (Id.)

     The policy set forth several duties and conditions Plaintiff was

required to follow in order to obtain coverage for any loss. One provision,

entitled “Your Duties After Loss,” required Plaintiff give Defendant or its

agent “immediate notice” of any loss, protect the property from further

damage or loss (including by making reasonable and necessary

temporary repairs to protect the property), allow Defendant to inspect

the property upon any reasonable request, and provide Defendant

records and documents it requested as part of its coverage determination.

(Id. ¶ 2.) The same provision also required Plaintiff to provide Defendant

a “signed sworn proof of loss” within 60 days after the loss identifying, to

the best of Plaintiff’s knowledge and belief, certain information, including

the time and cause of the loss and specifications of any damaged building

and detailed estimates for repair of the damage.        (Id.)   A provision



                                     2
       Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 3 of 19




entitled “Suit Against Us” required Plaintiff to be in compliance with the

policy provisions before filing suit. (Id.) It also required Plaintiff to file

any lawsuit within one year from any covered loss. (Id.)

     Another provision, entitled “Losses Not Insured,” stated Defendant

was not responsible for any “loss that would not have occurred in the

absence of . . . “[n]eglect, meaning neglect of the insured to use all

reasonable means to save and preserve property at and after the time of

a loss, or when property is endangered.” (Id. ¶ 3.) The policy also included

an endorsement that specifically relieved Defendant of liability if

Plaintiff engaged in fraud. It stated that Defendant would not provide

coverage if the “insured has intentionally concealed or misrepresented

any material fact or circumstance relating to [the] insurance, whether

before or after a loss.” (Id. ¶ 4.) This exclusion applies only to facts or

circumstances which contribute to the loss or on which Defendant relies

and that are either (1) material or (2) made with intent to deceive. (Id.)

Finally, another endorsement specifically excludes any recovery for

diminution in value of the property. (Id. ¶ 5.)




                                      3
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 4 of 19




     B.    The Loss and the Claims Process

     Plaintiff submitted a claim to Defendant for insurance benefits on

June 4, 2019. (Id. ¶¶ 7–8.) The next day, State Farm representative

Christina Hammond contacted Plaintiff and Naedge Adam (Plaintiff’s

wife and a named unsured). They said there had been a leak under the

kitchen sink, that they had fixed the leak, but mold was present. (Id.)

Both Plaintiff and his wife said the loss occurred on November 12, 2017,

but they had been traveling and were thus delayed in reporting the loss

to Defendant. (Id.)

     On July 2, 2019, State Farm representative John Tafs conducted

an inspection of the property. (Id. ¶ 12.) He created an estimate for the

damage to the interior of the property, estimating the replacement value

of the damage to be $9,170.54.     (Id.)   He calculated depreciation as

$2,256.58 and (after considering the policy deductible) issued Plaintiff a

net payment of $1,692.96. (Id.)

     On July 6, 2019, Bruce Fredrics contacted Defendant via email on

behalf of Plaintiff and presented his own appraisal demand, claiming the

replacement value was in excess of $61,000. (Id. at ¶ 13; Dkt. 1-1 at 38.)

On July 17, 2019, Fredrics spoke to Hammond and said Hammond’s



                                    4
       Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 5 of 19




initial appraisal was incorrect. (Dkt. 60-11 ¶ 14.) He also said the loss

occurred on November 12, 2018—not November 12, 2017 as the insureds

had said. (Id.) On July 19, 2019, Defendant sent correspondence to

Fredrics, saying

      State Farm is requesting a copy of the contractor's repair
      estimate outlining the items in dispute. At this time, State
      Farm is unable to move forward with the appraisal demand
      until the disputed amount of the loss has been submitted for
      our review.
             ...
      Also, it has been brought to our attention the recorded date of
      loss may be incorrect. State Farm is requesting a copy of the
      plumber report, plumber’s invoice and any other written
      documentation available confirming the date the loss
      occurred.

(Id. ¶ 16.) That same day, Defendant sent Plaintiff a letter raising

concerns as to whether Plaintiff had complied with the policy conditions

and/or correctly reported the date of the loss. Defendant stated

      It is questionable whether the conditions of the policy have
      been violated by reason of delay by or on behalf of the insured
      in giving written notice to the Company concerning the
      accident or occurrence.

      It is questionable whether the date the loss occurred was
      correctly reported.

(Id. ¶ 15.)




                                     5
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 6 of 19




     On August 29, 2019, Tafs called Fredrics to discuss Fredrics’s repair

estimate and coordinate a second inspection. (Id. ¶ 17.) On September

26, 2019, Tafs called Plaintiff to request documentation from the plumber

Plaintiff had allegedly hired to repair the leak. (Id. ¶ 18.) He did this to

verify the date of the loss. (Id.) He also sought to arrange another

inspection of the property. (Id.) Tafs followed up several times, leaving

voicemail messages and sending Plaintiff letters on September 27, 2019,

October 11, 2019, and October 16, 2019. (Id. ¶¶ 19, 20, 21.) On October

26, 2019, Tafs spoke with Plaintiff to discuss the difference in the

estimates and to coordinate a joint inspection. (Id. ¶ 22.) Plaintiff told

Tafs to contact Fredrics. (Id.)

     C.    Plaintiff’s Lawsuit

     Plaintiff filed suit against State Farm in the State Court of

Gwinnett County on November 7, 2019, and Defendant timely removed

to this Court. (See Dkt. 1-1.)     Prior to filing suit, Plaintiff neither

submitted a claim for personal property or additional living expenses to

State Farm, provided the receipt for plumbing repairs, nor arranged the

joint inspection of the property that Defendant requested. (Dkt. 60-11 ¶¶

23–25.)   On March 17, 2020, Defendant filed its Motion for Partial



                                     6
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 7 of 19




Judgment on the Pleadings (Dkt. 12). The Court granted that motion,

dismissing Counts II through VIII and leaving only Count I—Plaintiff’s

claim for breach of contract. (Dkt. 57.)

     In his Complaint, Plaintiff alleged the loss occurred on November

12, 2018, rather than 2017. (Dkt. 1-1 ¶ 2.) Plaintiff further alleged that,

immediately upon learning of the leak, he contacted Presmy iHome “to

repair the burst pipe and to try to minimize the water damage in the

flooded areas in his home.” (Id. ¶ 3.) In support of that contention,

Plaintiff attached to his complaint a proposal from Presmy iHome dated

November 12, 2018. (Id., Ex. A.) In it, Presmy iHome allegedly offered

to repair a damaged pipe under a sink at the property, run a blower to

the kitchen area to prevent mildew, and remove water from the

basement. (Id.)

     During discovery, Defendant obtained unrebutted evidence the

proposal was fraudulent and did not accurately reflect the date of any

repairs.   Specifically, Ovard Presmy, the owner of Presmy iHome,

testified that he did not provide the work outlined in the proposal in 2018

(or at any time). (Dkt. 60-11 ¶ 27.) He explained that he created the




                                    7
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 8 of 19




proposal in 2019 and backdated it to November 12, 2018 at Plaintiff’s

request:

     Q. Okay. Did you provide a proposal to Jude Valles for water
     damage repair to the home?

     A. He created it himself on my company name. After I came
     to his house, start working, and he saw online that I have a
     PDF/Word that I could – could create proposal in my name
     that I paid for as a company and I can give you a proposal
     right then on my phone. The program is already there. I
     already have it. A -- a -- how you call it? A -- a something that
     goes where you sign, like a template. And he asked me for --
     so many times while I was doing that work that he need to
     collect a $800 from a company -- State Farm, I -- I believe --
     that he did some repair last year, which I’d never been to the
     house in the time, that -- I deny that. I say I didn’t do
     anything. Find whoever did it for you. They will give you
     back the receipt. He say, all -- all I need is a receipt so I can
     prove them that I have done some work so they can refund my
     money. We e-mail back and forth. It was so confused for me. I
     don’t know why he needed my receipt.

(Id. (emphasis added).) Mr. Presmy later testified that this conversation

about creating the proposal occurred in approximately late Summer

2019. (Id. ¶ 28.) Again, Mr. Presmy specifically confirmed that he did

not create the proposal in November 2018. (Id.)

     Mr. Presmy also testified about text messages he exchanged with

Plaintiff regarding the proposal. (Id. ¶ 29.)     The texts were sent in

October 2019, at least eleven months after the alleged loss. (Id.) In those



                                    8
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 9 of 19




texts, Plaintiff requested specific language to be included in the proposal.

(Id.) Regardless of whether Mr. Presmy created the proposal in Summer

2019 (as he estimated) or October 2019 (as the text messages might

suggest), the undisputed evidence shows that he created it long after the

alleged loss in November 2018 and backdated the proposal to that time.

The undisputed evidence also shows that, contrary to Plaintiff’s

allegation in the complaint, Presmy iHome did no work to repair the leak

that damaged Plaintiff’s home, and certainly did not do that work in

November 2018.

     At his deposition, Plaintiff also could not provide evidence to

suggest the loss occurred on November 12, 2018, as he alleged in the

complaint.   He testified he could not remember the year or month in

which the loss occurred. (Dkt. 60-11 ¶ 10.) He testified it happened prior

to an incident on November 7, 2018, when a vehicle was stolen from his

garage. (Id.) He said it happened a couple of months before that. (Id.)

Plaintiff’s wife testified at her deposition that she could not remember

the year or month the loss occurred, but she said it may have been the

middle of 2018. (Id. ¶ 11.)




                                     9
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 10 of 19




      Defendant filed its motion for summary judgment on Plaintiff’s

claim for breach of contract on March 29, 2021. (Dkt. 60.) Plaintiff did

not respond.

II.   Preliminary Matter Regarding Unopposed Motion for
      Summary Judgment

      A court has the power to grant an unopposed motion for summary

judgment pursuant to its Local Rules provided that the non-movant is

put on notice that failing to respond to the motion could result in the

court granting the motion for summary judgment as unopposed. See

Dunlap v. Transamerica Occidental Life Ins. Co., 858 F.2d 629, 632 (11th

Cir. 1988) (per curiam). The Eleventh Circuit has ruled that granting

summary judgment in such a manner is appropriate “so long as the party

against whom judgment will be entered is given sufficient advance notice

and has been afforded an adequate opportunity to demonstrate why

summary judgment should not be granted.” Burton v. City of Belle Glade,

178 F.3d 1175, 1204 (11th Cir. 1999).

      Plaintiff was given ample notice that, if he did not respond to

Defendant’s motion for summary judgment within the allotted time

frame, the Court could deem Defendant’s motion unopposed. Local Rule

7.1 dictates that failure to respond to a motion within the applicable time


                                    10
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 11 of 19




period “shall indicate that there is no opposition to the motion.” LR

7.1(B), NDGa. And pursuant to Local Rule 56.1, the factual allegations

within Defendant’s Statement of Undisputed Material Facts submitted

in conjunction with its motion are deemed admitted because Plaintiff

failed to controvert them. LR 56.1(B)(2), NDGa. These rules, which

Plaintiff’s counsel was required to read and understand before being

admitted to practice law in the Northern District of Georgia, put Plaintiff

on notice that failure to respond could result in Defendant’s motion being

considered unopposed. See Dunlap, 858 F.2d at 632 (“Local rules may

serve the purpose of giving the notice required by Rule 56.”). Despite the

existence of the uncontested motion for summary judgment supported by

facts that are now deemed uncontroverted, the Court will consider the

merits of Defendant’s motion, only granting that motion if Defendant

demonstrates it is entitled to such relief as a matter of law. See United

States v. One Piece of Real Prop. Located at 5800 SW 74th Ave., 363 F.3d

1099, 1101 (11th Cir. 2004) (“[T]he district court cannot base the entry of

summary judgment on the mere fact that the motion was unopposed, but,

rather, must consider the merits of the motion.”).




                                    11
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 12 of 19




III. Legal Standard

     Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine if the evidence would allow a reasonable jury to find for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a fact is material if it is “a legal element of the claim under

the applicable substantive law which might affect the outcome of the

case.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).

     The party moving for summary judgment bears the initial burden

of showing the court, by reference to materials in the record, that there

is no genuine dispute as to any material fact.       Hickson Corp. v. N.

Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)). A moving party meets this burden

by “‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this



                                    12
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 13 of 19




burden, the court must view the evidence and all reasonable factual

inferences in the light most favorable to the party opposing the motion.

Johnson v. Clifton, 74 F.3d 1087, 1090 (11th Cir. 1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no genuine dispute for trial

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The

court, however, resolves all reasonable doubts about the facts in favor of

the non-movant. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th

Cir. 1993).




                                    13
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 14 of 19




IV.   Discussion

      A.   Plaintiff’s Claim is Barred by the Suit Limitation
           Provision.

      Taking the evidence in the light most favorable to Plaintiff, the

Court finds that Plaintiff is unable to establish the date of loss through

any testimony, documents, or other evidence. The undisputed evidence

also shows the loss occurred more than one year before Plaintiff filed this

lawsuit.

      Under Georgia law, an insured has the burden of proving that he

sustained a loss covered by the policy. Shivers Chix v. Ga. Farm Bureau

Ins. Co., 150 Ga. App. 453, 454 (1979).       Contractual suit limitation

provisions in insurance policies have consistently been held enforceable

by Georgia courts. See, e.g., Thornton v. Ga. Farm Bureau, 287 Ga. 379

(2010); Herring v. Middle Ga. Mut. Ins. Co., 149 Ga. App. 585, 586 (1979)

(granting an insurer’s motion to dismiss when the lawsuit was filed 18

days after the expiration of the one-year suit limitation period). Under

contractual limitation periods, suits are barred as untimely even if an

insured misses the period within which to file suit by only one day.

Universal Scientific, Inc. v. Safeco Ins. Co. of Amer., 174 Ga. App. 768,

773 (1985). Indeed, an insured’s compliance with a suit limitation period


                                    14
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 15 of 19




“is a condition precedent to recovery on an insurance policy.” Beck v.

State Farm Mut. Ins. Co., 146 Ga. App. 878 (1978); see e.g., Shelter Am.

Corp. v. State Farm Mut. Ins. Co., 209 Ga. App. 258 (1993) (affirming

summary judgment in favor of insurer where insured did not bring suit

within policy’s one-year limitation).

     Plaintiff’s policy contains a one-year suit limitation provision.

Plaintiff filed his Complaint on November 7, 2019, thus baring any claim

for losses occurring before November 7, 2018. Plaintiff alleges the loss

occurred on November 12, 2018, making it timely by five days. The

undisputed evidence shows this is not true and the loss occurred long

before that. Plaintiff himself testified the loss occurred months prior to

the theft of his vehicle on November 7, 2018. (Dkt. 60-11 ¶ 10.)        And

while Plaintiff denied initially reporting the loss date as November 12,

2017, neither Plaintiff nor his wife could testify as to specifically when

the loss occurred during their depositions. (Id.) In fact, Naedge Adam

testified that the loss may have occurred in the middle of 2018. (Id.) The

only evidence supporting Plaintiff’s contention the loss occurred within

the policy’s one-year suit limitation is the Presmy iHome proposal dated

November 12, 2018. But Mr. Presmy specifically testified that he never



                                    15
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 16 of 19




performed any interior work at the Plaintiff’s property, and both Mr.

Presmy’s testimony and the screenshots of his texts with Plaintiff

demonstrate that the proposal was not created until the late summer of

2019 at the earliest. (Id. ¶¶ 27–28.) The uncontroverted evidence shows

that the proposal was intentionally prepared at Plaintiff’s direction in

2019 and fraudulently backdated to convince State Farm and this Court

that Plaintiff’s claim was not barred by the one-year suit limitation.

Accordingly, the Court does not find any facts from which a reasonable

jury could conclude the loss occurred in the 12 months prior to the filing

of Plaintiff’s suit on November 7, 2019.

     B.    Plaintiff’s Claim is Also Barred by the Concealment or
           Fraud Provision in the Policy.

     The undisputed facts also demonstrate Plaintiff’s claim is barred by

the Concealment or Fraud provision in the policy. It states Defendant

will not provide any coverage under the policy where the insured has

intentionally concealed or misrepresented any material fact relating to

the insurance, whether before or after the loss. (Id. ¶ 4.)

     Under Georgia law “[i]t is only fraudulent false swearing, in

furnishing the preliminary proof or in the examinations which the

insurers have a right to require, that avoids the policies.” Woods v. Indep.


                                    16
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 17 of 19




Fire Ins. Co., 749 F.2d 1493, 1497 (11th Cir. 1985) (quoting Am. Alliance

Ins. Co. v. Pyle, 62 Ga. App. 156, 160 (1940)). Under a misrepresentation

provision   in   an   insurance   contract,   a    willful   or   intentional

misrepresentation of material facts for the purpose of defrauding an

insurer will defeat coverage. Perry v. State Farm Fire & Cas. Co., 734

F.2d 1441, 1443 (11th Cir. 1984) (citing Am. Alliance Ins. Co., 62 Ga. App.

at 160). With regard to questions of materiality of misrepresentation in

insurance contracts, “Georgia courts employ a reasonableness test, an

objective standard of conduct against which to measure the effect of the

insured’s false declarations.” Woods, 749 F.2d at 1497. A fact is material

if the fact is one which would influence a prudent insurance company’s

decision-making process or if the fact might affect the insurer’s action

with respect to settlement or adjustment of the claim. Sentry Indem. Co.

v. Brady, 153 Ga. App. 168 (1980); see also, Meyers v. State Farm Fire &

Cas. Co., 801 F. Supp. 709, 715 (N.D. Ga. 1992).

     Whether a misrepresentation is material is usually a jury question.

Woods, 749 F.2d at 1497. But “[m]ateriality is a mixed question of law

and fact that can be decided as a matter of law if reasonable minds could

not differ on the question.” Id. at 1496 (quoting Long v. Ins. Co. of N.



                                    17
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 18 of 19




Am., 670 F.2d 930, 934 (10th Cir. 1982) (internal quotation omitted). In

Meyers v. State Farm Fire & Casualty Co., for example, the court granted

summary judgment for an insurer where reasonable minds could not

differ with regard to the question of the materiality of misrepresentations

the plaintiff made during the claims process. 801 F. Supp. at 715 (noting,

where policy expressly provided for insured’s “provision of detailed

financial information following a loss,” and for policy to be deemed void

“in the event any insured makes any misrepresentation during the course

of such examination,” that “clearly any misrepresentation with regard to

finances given during the course of the post-loss examination must be

deemed to be material in nature”).

     The Court finds summary judgment is appropriate here on the issue

of materiality. Reasonable minds could not differ as to the question of

the materiality of the misrepresentations made by Plaintiff in alleging

the loss occurred on November 12, 2018 and in submitting the backdated

and fraudulent proposal to support that contention. Plaintiff made those

misrepresentations to deceive Defendant into thinking the loss occurred

with the one year limitations period. The document is clearly false as

(1) Mr. Presmy never performed any work on Plaintiff’s property relating



                                     18
      Case 1:19-cv-05593-MLB Document 64 Filed 07/29/21 Page 19 of 19




to the loss, and (2) he created the proposal in 2019. (Dkt. 60-11 ¶¶ 27–

28.) The texts between Mr. Presmy and Plaintiff show they were still

finalizing the proposal in October 2019. (Id. ¶ 29.) Where a policy

includes a provision barring suits brought more than one year after the

date of loss, there can be no question that a representation falsely

establishing that the loss occurred within one year of Plaintiff’s filing of

the lawsuit is material.

     The Court finds no genuine dispute as to any material fact that

would allow Plaintiff Jude Valles to be entitled to recover under the

policy. Because the Court finds summary judgment to be appropriate on

the basis discussed herein, the Court need not address Defendant’s other

arguments as they relate to other provisions in the policy.

V.   Conclusion

     The Court GRANTS Defendant’s Motion for Summary Judgment

(Dkt. 60) and DENIES AS MOOT Defendant’s Motion to Amend Answer

(Dkt. 58). The Court DIRECTS the Clerk to close this case.

     SO ORDERED this 29th day of July, 2021.




                                    19
